C?FFICE OF THE ATTORNEY GENERAL            OF TEXAS
                             AUSTIN




Eon. w* P. sexton
f%UntyAttOrn6y
otan(;s
      collllty
Oran@, Teraa
Deer strr




         Tour repuert                       e above Hated ques-
tionha8 beunrearirsd




                                      Qf
                                      crhf1x.mto the
                                      1466 tbst    mdor

                                on a8 ha tad aalLeated
                                to the Statsfor S5$
                               d but OS aolldati&3
                                  ly paidrwh sheriff.
                      riff  alaims he is entitledto
                       althou&ht& J. P. aolleoted,
                    aounted for all the mxmy keyCO-

                advim me am to whloh28 entitled
         *'Please
   to the f$ aoxmalssion,
                       the8herifior,thejustiae
   or the peace,"

                                 Proaedurs of Taxes,
        mtials 950,Codeof Crlmlnal
reada
    ;:ad-~~follow8
             I
Hcc. I.       P. mxton,   page 2



           ‘The dlstriat   o r c o unty
                                     lttonmy ahall be
      entitledto
               -- -l$   ot
                       --    _. -. iorfeliturea or
                           8ll  fines,
      monies coiieatearor tm matie or eouumrty,   up-
      on judgmentreooveredby          and the alerk
      of the aourt ln whlah                  are ran-
      dered shell be entitledto       or wle amount
      of aeld Judgment,to be paid out of the amount
      when aolleated.w

               Artiale951, Code of CrM           Procedure   of Texas
as   fgnd;cgb the Aatn of          the   P0hprir8t Legdslature,
Pa        ,     . iO5, *ma. 1, 1929, reads a8 follows~
          n%e sheriff6r other oftiaer._araeptta
      Justiceof the maoe or his alark,-& oolleats
           fur the State or oouhts.rxaevta b.r3r
     ~IIDDII~Y
      r8f3;-umt8~
                any proasion of idis ode, 6hd.i
      be entitled to retain S$ thereofwhen oollsat-
      ad." (Undoraooring ours).
tiae ofth~      dape&nt has rapaatedlpruled that a us-
                ae is not entitledto retain !5$oomiss1on
on flaw 001Yeated. Re nspeotfullyrefer you to the fol-
lc     oplnlonaof this departmnt with reisrenoeto same;
to-84
  9   !
          Opl.nion written by Hon. Jams 8. NeiY, Assirrtent
Attormy Caneral addressedto W. E. Yanay, County Auditor,
l&rrantCounty,fbrt Worth, Texas,dated Deatmber1, 1937,
and an 0piniOn  WTitten by Hon. JO0J. AlsUp    ASSi8tantAt-
torneyCeharal addressedto Mr. R, A. Co&hey          County
Awlltor,Lufkli,   Texas, ends dated December 18, i933.
         OpinionNo. d-626 of this depa&eut hold8 that
the sheriffis entitledto 6% aonmlsslon.onrSne6 in such
inatanaesonly as such fines are collectedby the sheriff.
          Therefore you are respectfullyadvisedthat it
fe the opinionof t&s department,thet under the situation
outlinedin your~letterand underthe law, the justiceof
the peaoe would not be entitledto 25$ao!melaslon
                                              oh tines
oolleotedby the justloeoithe pbaee.
.   *




        ,Hon.IL PC dcdon, page 3



                  You are furtherrsspeaWullyaddsed that it
        16 the o inion of this de      ant that the sheriffwuld
        be antltPad to 5% ooxml1184""
                                   on on f&s8 in rush instanact6
        only as such llws were oolleetedby the sheriff.
                 Trusti= that thL ratisiaotorlly
                                               answerspar
        lnqlliry,
               ,ve an
                                           Tours very truly
                                       AlTURSQXGE?7ERALO?TX&3




        WnJFrob

        AWROVED JUL ZS, 1939
        (Signed)1. t. wmre
        TXRSTASSISTMT
        ATFG#.lR 0-w.
                                            oplnt::m~ttw
                                            By R. 'II.
                                                     2'.Chairevln